Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 4/05/2022 Claims 1-8 are pending in the application and have been examined. Claims 1-8 have been amended. 

Response to Amendments
Applicant’s amendment on Claim Objection:
Prior objection for claims 2-4 and 6 has been withdrawn because the claims have been amended.
Applicant’s amendment on 35 U.S.C. 101:
Prior rejection for claim 8 has been withdrawn because the claim has been amended.
Applicant’s amendment on 35 U.S.C. 112:
Prior rejection for claims 1-8 has been withdrawn because the claims have been amended.



Response to Arguments
Applicant’s arguments on 35 U.S.C 103: Applicant’s arguments filed 4/05/2022 have been fully considered.

Applicant Argument #1:
Applicant relied  on his argument is that “Zhang generally describes that "the service functions 412 labeled SF1, SF2, and SF3 in the service function group 452 labeled SFG1 have an equivalent functionality," See Zhang, para. [0046], which does not teach or to suggest that "each first enabler of the plurality of first enablers has a first function, and each second enabler of the plurality of second enablers has a second function that differs from the first function" as recited in amended claim 1” (page 9). 
The examiner respectfully disagrees, Zhang invention teaches that each of service functions 412 labeled SF1, SF2, and SF3 in first service function group 452 labeled SFG1 has a first function such as a firewall (Para 0046) and each of service functions 412 labeled SF4 and SF5 in second service function group 452 labeled SFG2 has a second function such as a network address translator (Para 0048)
Therefore, Zhang teaches the limitation “each first enabler of the plurality of first enablers has a first function, and each second enabler of the plurality of second enablers has a second function that differs from the first function” as recited in amended claim 1. 


Applicant Argument #2:
Applicant relied  on his argument is that “Furthermore, Zhang's general discussion of "each load distribution function 450 determines or is provided with a relative weighting to use for each service function 412 in the service function group 452," See Zhang, para. [0045], has not been shown to teach or to suggest that "determining an execution priority for the plurality of first enablers in the first genre and the plurality of second enablers in the second genre," "setting, based on the execution priority, a default enabler for the first genre and the second genre," “transferring a request to an alternative enabler when the default enabler in the same genre as the alternative enabler is in a predetermined busy state, and the alternative enabler has a next highest execution priority comparing with the default enabler," as recited in amended claim 1” (page 9). 
The examiner respectfully disagrees, Zhang invention teaches: (i) the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450. For example, the load distribution function 450 LDF1 is configured with a relative weighting for each of the service functions 412 of the first SFG1 such as the service function 412 labeled SF1 may have a forty percent weighting, SF2 may have a thirty percent weighting, and SF3 may have a twenty percent weighting (Para 0051). So, a particular service function 412 is selected to handle one or more actions based the weighting priority: SF1 with a forty percent weighting first and this SF1 is functioned as a default SF because it has a highest weighting, SF2 with a thirty percent weighting second, and SF3 with a twenty percent weighting last. Because Zhang invention teaches that the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450 above, so each service functions 412 of the second SFG2 such as the service functions SF4 and SF5 also is assigned a different weighting for determining a default SF (having highest weighting) as discussed above. 
Zhang invention also teaches that load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412 (Para 0047). For example, because the SF1 of the first SFG1 is a default SF, so it is selected to handle one or more actions. However, when the default SF1 is overload because the traffic load increases, the LDF 450 may make a scale-out operation by add a SF 412 such as SF2 to handle one or more actions because the SF2 has a next highest weighting (thirty percent weighting), so the request is switched to the new added Service Function SF2. The Service Functions SF4 and SF5 of the second SFG2 are also selected to handle one or more actions in the same way of the SFs of the first SFG1 because Zhang invention teaches that load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412 as discussed above.
Therefore, the limitation “determining an execution priority for the plurality of first enablers in the first genre and the plurality of second enablers in the second genre," "setting, based on the execution priority, a default enabler for the first genre and the second genre," “transferring a request to an alternative enabler when the default enabler in the same genre as the alternative enabler is in a predetermined busy state, and the alternative enabler has a next highest execution priority comparing with the default enabler” as recited in amended claim 1 is disclosed by Zhang as explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Publication No. US 2017/0214627 A1 (Zhang hereinafter) in view of Bartolome Rodrigo et al. Publication No. US 2021/0235244 A1 (Rodrigo hereinafter).

Regarding claim 1,
Zhang teaches a transfer control apparatus for dynamically switching enablers, comprising: one or more computers; and one or more storage devices coupled with the one or more computers and storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
a plurality of first enablers in a first genre and a plurality of second enablers in a second genre, wherein each first enabler of the plurality of first enablers has a first function, and each second enabler of the plurality of second enablers has a second function that differs from the first function (Para 0041 - service functions having an equivalent functionality or type (e.g., all firewalls, all NATs, etc.) are organized together as a service function group (SFG) and Para 0046 - each of service functions 412 labeled SF1, SF2, and SF3 in first service function group 452 labeled SFG1 has a first function such as a firewall; Para 0048 and Fig. 4 – each of service functions 412 labeled SF4 and SF5 in second service function group 452 labeled SFG2 has a second function such as a network address translator).
determining an execution priority of the plurality of first enablers in the first genre and the plurality of second enablers in the second genre; setting, based on the execution priority, a default enabler for the first genre and the second genre (Para 0051 - the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450. For example, the load distribution function 450 LDF1 is configured with a relative weighting for each of the service functions 412 of the first SFG1 such as the service function 412 labeled SF1 may have a forty percent weighting, SF2 may have a thirty percent weighting, and SF3 may have a twenty percent weighting. So, a particular service function 412 is selected as a default SF to handle one or more actions based the weighting priority: SF1 with a forty percent weighting first and this SF1 is functioned as a default SF because it has a highest weighting, SF2 with a thirty percent weighting second, and SF3 with a twenty percent weighting last. Because Zhang invention teaches that the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450 above, so each service functions 412 of the second SFG2 such as the service functions SF4 and SF5 also is assigned a different weighting for determining a default SF (having highest weighting) as discussed above).
monitoring states of the plurality of first enablers and the plurality of second enablers; transferring a request to an alternative enabler […] in at least one of the first genre or the second genre to switch a request destination when the default enabler in the same genre as the alternative enabler is in a predetermined busy state upon calling the default enabler, wherein the alternative enabler has a next highest execution priority after the default enabler.   (Para 0011 - a balancing mechanism is used in an SFF node to balance distributed load.  The balancing mechanism can comprise a selector to select one of a plurality of service functions (SFs) of an equivalent functionality from a service function group (SFG) using a load distribution function (LDF); and Para 0047 - load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412. For example, because the SF1 of the first SFG1 is a default SF, so it is selected to handle one or more actions. However, when the default SF1 is overload because the traffic load increases, the LDF 450 may make a scale-out operation by add a SF 412 such as SF2 to handle one or more actions because the SF2 has a next highest weighting (thirty percent weighting), so the request is switched to the new added Service Function SF2. The Service Functions SF4 and SF5 of the second SFG2 are also selected to handle one or more actions in the same way of the SFs of the first SFG1 because Zhang invention teaches that load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412 as discussed above).
Zhang does not explicitly disclose
registering a plurality of enablers. 
transferring a request to an alternative enabler registered.

Rodrigo teaches:
registering a plurality of enablers (Para 0066 - service producer or service provider NF 25, during registration 21, provides an Network Function Service profile 27 that includes one or multiple Network Function Services, and one or multiple instances of each Network Function Service) 
transferring a request to an alternative enabler registered (Para 0006 - the service consumer selects a respective service instance for executing a requested service.  The selection may be based on several criteria, such as balancing the load among available service instances, traffic demands, and others. In case the selected service instance is not available, for example due to a failure, the service consumer needs to select other instance(s) of that service).
Zhang and Rodrigo are analogous art because they are from a similar field of endeavor in the network service function selecting techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Rodrigo. The motivation for doing so is to utilize registered information to determine the appropriate service function in order to minimize network resources and signaling latency.

Regarding claim 7,
Zhang teaches a transfer control method for dynamically switching enablers using a computer to execute the method comprising: 
a plurality of first enablers in a first genre and a plurality of second enablers in a second genre, wherein each first enabler of the plurality of first enablers has a first function, and each second enabler of the plurality of second enablers has a second function that differs from the first function (Para 0041 - service functions having an equivalent functionality or type (e.g., all firewalls, all NATs, etc.) are organized together as a service function group (SFG) and Para 0046 - each of service functions 412 labeled SF1, SF2, and SF3 in first service function group 452 labeled SFG1 has a first function such as a firewall; Para 0048 and Fig. 4 – each of service functions 412 labeled SF4 and SF5 in second service function group 452 labeled SFG2 has a second function such as a network address translator).
determining an execution priority of the plurality of first enablers in the first genre and the plurality of second enablers in the second genre; setting, based on the execution priority, a default enabler for the first genre and the second genre (Para 0051 - the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450. For example, the load distribution function 450 LDF1 is configured with a relative weighting for each of the service functions 412 of the first SFG1 such as the service function 412 labeled SF1 may have a forty percent weighting, SF2 may have a thirty percent weighting, and SF3 may have a twenty percent weighting. So, a particular service function 412 is selected as a default SF to handle one or more actions based the weighting priority: SF1 with a forty percent weighting first and this SF1 is functioned as a default SF because it has a highest weighting, SF2 with a thirty percent weighting second, and SF3 with a twenty percent weighting last. Because Zhang invention teaches that the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450 above, so each service functions 412 of the second SFG2 such as the service functions SF4 and SF5 also is assigned a different weighting for determining a default SF (having highest weighting) as discussed above).
monitoring states of the plurality of first enablers and the plurality of second enablers; and transferring a request to an alternative enabler […] in at least one of the first genre or the second genre to switch a request destination when the default enabler in the same genre as the alternative enabler is in a predetermined busy state upon calling the default enabler, wherein the alternative enabler has a next highest execution priority after the default enabler.   (Para a balancing mechanism is used in an SFF node to balance distributed load.  The balancing mechanism can comprise a selector to select one of a plurality of service functions (SFs) of an equivalent functionality from a service function group (SFG) using a load distribution function (LDF); and Para 0047 - load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412. For example, because the SF1 of the first SFG1 is a default SF, so it is selected to handle one or more actions. However, when the default SF1 is overload because the traffic load increases, the LDF 450 may make a scale-out operation by add a SF 412 such as SF2 to handle one or more actions because the SF2 has a next highest weighting (thirty percent weighting), so the request is switched to the new added Service Function SF2. The Service Functions SF4 and SF5 of the second SFG2 are also selected to handle one or more actions in the same way of the SFs of the first SFG1 because Zhang invention teaches that load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412 as discussed above).
Zhang does not explicitly disclose
registering a plurality of first enablers. 
transferring a request to an alternative enabler registered.

Rodrigo teaches:
registering a plurality of enablers (Para 0066 - service producer or service provider NF 25, during registration 21, provides an Network Function Service profile 27 that includes one or multiple Network Function Services, and one or multiple instances of each Network Function Service) 
transferring a request to an alternative enabler registered (Para 0006 - the service consumer selects a respective service instance for executing a requested service.  The selection may be based on several criteria, such as balancing the load among available service instances, traffic demands, and others. In case the selected service instance is not available, for example due to a failure, the service consumer needs to select other instance(s) of that service).
Zhang and Rodrigo are analogous art because they are from a similar field of endeavor in the network service function selecting techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Rodrigo. The motivation for doing so is to utilize registered information to determine the appropriate service function in order to minimize network resources and signaling latency.

Regarding claim 8,
Zhang teaches a non-transitory computer readable medium comprising a transfer control program for causing a computer to function as a transfer control apparatus comprising: one or more computers; and one or more storage devices coupled with the one or more computers and storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:  
a plurality of first enablers in a first genre and a plurality of second enablers in a second genre, wherein each first enabler of the plurality of first enablers has a first function, and each second enabler of the plurality of second enablers has a second function that differs from the first function;  (Para 0041 - service functions having an equivalent functionality or type (e.g., all firewalls, all NATs, etc.) are organized together as a service function group (SFG) and Para 0046 - each of service functions 412 labeled SF1, SF2, and SF3 in first service function group 452 labeled SFG1 has a first function such as a firewall; Para 0048 and Fig. 4 – each of service functions 412 labeled SF4 and SF5 in second service function group 452 labeled SFG2 has a second function such as a network address translator).
determining an execution priority of the plurality of first enablers in the first genre and the plurality of second enablers in the second genre; setting, based on the execution priority, a default enabler for the first genre and the second genre (Para 0051 - the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450. For example, the load distribution function 450 LDF1 is configured with a relative weighting for each of the service functions 412 of the first SFG1 such as the service function 412 labeled SF1 may have a forty percent weighting, SF2 may have a thirty percent weighting, and SF3 may have a twenty percent weighting. So, a particular service function 412 is selected as a default SF to handle one or more actions based the weighting priority: SF1 with a forty percent weighting first and this SF1 is functioned as a default SF because it has a highest weighting, SF2 with a thirty percent weighting second, and SF3 with a twenty percent weighting last. Because Zhang invention teaches that the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450 above, so each service functions 412 of the second SFG2 such as the service functions SF4 and SF5 also is assigned a different weighting for determining a default SF (having highest weighting) as discussed above).
monitoring states of the plurality of first enablers and the plurality of second enablers; and transferring a request to an alternative enabler […] in at least one of the first genre or the second genre to switch a request destination when the default enabler in the same genre as the alternative enabler is in a predetermined busy state upon calling the default enabler, wherein the alternative enabler has a next highest execution priority after the default enabler. (Para a balancing mechanism is used in an SFF node to balance distributed load.  The balancing mechanism can comprise a selector to select one of a plurality of service functions (SFs) of an equivalent functionality from a service function group (SFG) using a load distribution function (LDF); and Para 0047 - load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412. For example, because the SF1 of the first SFG1 is a default SF, so it is selected to handle one or more actions. However, when the default SF1 is overload because the traffic load increases, the LDF 450 may make a scale-out operation by add a SF 412 such as SF2 to handle one or more actions because the SF2 has a next highest weighting (thirty percent weighting), so the request is switched to the new added Service Function SF2. The Service Functions SF4 and SF5 of the second SFG2 are also selected to handle one or more actions in the same way of the SFs of the first SFG1 because Zhang invention teaches that load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412 as discussed above).
Zhang does not explicitly disclose
registering a plurality of first enablers. 
transferring a request to an alternative enabler registered.

Rodrigo teaches:
registering a plurality of enablers (Para 0066 - service producer or service provider NF 25, during registration 21, provides an Network Function Service profile 27 that includes one or multiple Network Function Services, and one or multiple instances of each Network Function Service) 
transferring a request to an alternative enabler registered (Para 0006 - the service consumer selects a respective service instance for executing a requested service.  The selection may be based on several criteria, such as balancing the load among available service instances, traffic demands, and others. In case the selected service instance is not available, for example due to a failure, the service consumer needs to select other instance(s) of that service).
Zhang and Rodrigo are analogous art because they are from a similar field of endeavor in the network service function selecting techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Rodrigo. The motivation for doing so is to utilize registered information to determine the appropriate service function in order to minimize network resources and signaling latency.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rodrigo, and further in view of Castelli et al. Patent No. US 10,481,794 B1 (Castelli hereinafter).

Regarding claim 2, the transfer control apparatus of claim 1,
While Zhang teaches the load distribution function 450 may determine a default SF to handle one or more actions and when the default is overload, the request is transferred to the alternative enabler in the same genre, Zhang does not explicitly disclose
setting, as a target application programming interface (API) to be converted, a method of a function common to APIs in at least one of the first genre or the second genre when the […] enabler in the same genre is registered, and converting the method when the request is transferred to the alternative enabler […].
Castelli teaches:
setting, as a target application programming interface (API) to be converted, a method of a function common to APIs in at least one of the first genre or the second genre when the […] enabler in the same genre is registered, and converting the method when the request is transferred to the alternative enabler […] (Col 10, lines 23-34 - an adapter 106 may convert a service provider API to the API of another component. The adapter 106 may be used as an intervening layer between 104c and the external component in which the adapter 106 converts the API call from 104c to the API of the external component.  The conversion may include, for example, mapping parameters between the API calls, performing multiple calls to the external component for the one API call from 104c) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Castelli. The motivation for doing so is to determine suitability of storage for provisioning storage for the application in the data storage system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rodrigo, and further in view of Cho et al. Publication No. US 2010/0011374 A1 (Cho hereinafter).

Regarding claim 3, the transfer control apparatus of claim 1,
While Zhang teaches the load distribution function 450 may determine a default SF to handle one or more actions, Zhang does not explicitly disclose
setting, as a genre calling application programming interface (API), a method of a function common to APIs in at least one of the first genre or the second genre when the […] enabler in the same genre is registered, and converting the method at each calling.
Cho teaches:
setting, as a genre calling application programming interface (API), a method of a function common to APIs in at least one of the first genre or the second genre when the […] enabler in the same genre is registered, and converting the method at each calling (Para 0006 - a plurality of Wrappers both registering and administrating services by service having similar function, a framework transferring an execution result of a service to the applications after discovering the service through the Wrappers and invocating the service in case of receiving a message requesting the service from the applications) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Cho. The motivation for doing so is no need for the application to be amended in case that the services are further deleted or amended, so the life period of the application may be prolonged.
- 29 -DOCS 123144-014UT1/2670836.1
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. Publication No. US 2017/0214627 A1 (Zhang hereinafter) in view of Bartolome Rodrigo et al. Publication No. US 2021/0235244 A1 (Rodrigo hereinafter) and Willehadson et al. Publication No. US 2005/0066014 A1 (Willehadson hereinafter).

Regarding claim 4,
Zhang teaches a service providing system comprising a load distribution device and a plurality of transfer control apparatuses, each transfer control apparatus comprising: one or more computers; and one or more storage devices coupled with the one or more computers and storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
a plurality of first enablers in a first genre and a plurality of second enablers in a second genre, wherein each first enabler of the plurality of first enablers has a first function, and each second enabler of the plurality of second enablers has a second function that differs from the first function  (Para Para 0041 - service functions having an equivalent functionality or type (e.g., all firewalls, all NATs, etc.) are organized together as a service function group (SFG) and Para 0046 - each of service functions 412 labeled SF1, SF2, and SF3 in first service function group 452 labeled SFG1 has a first function such as a firewall; Para 0048 and Fig. 4 – each of service functions 412 labeled SF4 and SF5 in second service function group 452 labeled SFG2 has a second function such as a network address translator).
determining an execution priority of the plurality of first enablers in the first genre and the plurality of second enablers in the second genre; setting, based on the execution priority, a default enabler for the first genre and the second genre (Para 0051 - the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450. For example, the load distribution function 450 LDF1 is configured with a relative weighting for each of the service functions 412 of the first SFG1 such as the service function 412 labeled SF1 may have a forty percent weighting, SF2 may have a thirty percent weighting, and SF3 may have a twenty percent weighting. So, a particular service function 412 is selected as a default SF to handle one or more actions based the weighting priority: SF1 with a forty percent weighting first and this SF1 is functioned as a default SF because it has a highest weighting, SF2 with a thirty percent weighting second, and SF3 with a twenty percent weighting last. Because Zhang invention teaches that the load distribution function 450 is configured with a relative weighting for each of the service functions 412 on the downstream network device 406 associated with the load distribution function 450 above, so each service functions 412 of the second SFG2 such as the service functions SF4 and SF5 also is assigned a different weighting for determining a default SF (having highest weighting) as discussed above).
monitoring states of the plurality of first enablers and the plurality of second enablers; and transferring a request to an alternative enabler […] in at least one of the first genre or the second genre to switch a request destination when the default enabler in the same genre as the alternative enabler is in a predetermined busy state upon calling the default enabler, wherein the alternative enabler has a next highest execution priority after the default enabler; and (Para 0011 - a balancing mechanism is used in an SFF node to balance distributed load.  The balancing mechanism can comprise a selector to select one of a plurality of service functions (SFs) of an equivalent functionality from a service function group (SFG) using a load distribution function (LDF); and Para 0047 - load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412. For example, because the SF1 of the first SFG1 is a default SF, so it is selected to handle one or more actions. However, when the default SF1 is overload because the traffic load increases, the LDF 450 may make a scale-out operation by add a SF 412 such as SF2 to handle one or more actions because the SF2 has a next highest weighting (thirty percent weighting), so the request is switched to the new added Service Function SF2. The Service Functions SF4 and SF5 of the second SFG2 are also selected to handle one or more actions in the same way of the SFs of the first SFG1 because Zhang invention teaches that load distribution function 450 may use scale-out and scale-in operations by add and remove service functions of an equivalent type to a service function group based on monitored states of Service Function SF 412 as discussed above).
the load distribution device comprising: one or more computers; and one or more storage devices coupled with the one or more computers and storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising:
calculating a hash value […] included in the request; and determining an allocation destination of the request by using the hash value of the user ID (Para 0052 - the load distribution function 450 is configured with a hashing algorithm and is configured to recognize fields in the packet to be used for hashing. For example, the load distribution function 450 may hash one or more fields in a packet header in order to select which of the service functions 412 in the service function group 452 to select)
wherein the operations of the transfer control apparatus further comprise:
storing a transfer destination enabler to which the request is transferred (Para 0057 and Fig. 6 – Fig. 6 states that a destination SF2 is stored at a component of Service Function Forward node SFF2, and a destination SF6 is stored at a component of Service Function Forward node SFF3)
reading, from the one or more storage devices of the transfer control apparatus, the transfer destination enabler […] included in the request; and determining an enabler to which the request is transferred based on the transfer destination enabler (Para 0057 - SFF2 receives the packet 616 indicating that the service function selector 670 is equal to two (SFS=2).  When the packet 616 is received, a service function selector unit 676 on the network device 606 labeled SFF2 determines that the packet 616 should be routed to the service function 612 labeled SF2 based on the service function selector 670 with the value of two)
Zhang does not explicitly disclose
registering a plurality of enablers. 
transfer a request to an alternative enabler registered.

calculating a hash value of a user identifier (ID) included in the request; and determining an allocation destination of the request by using the hash value of the user ID; 
wherein the operations of the transfer control apparatus further comprise:
storing a transfer destination enabler to which the request is transferred, for each user ID; and
reading, from the one or more storage devices of the transfer control apparatus, the transfer destination enabler corresponding to the user ID included in the request; and determining an enabler to which the request is transferred based on the transfer destination enabler.
Rodrigo teaches:
registering a plurality of enablers (Para 0066 - service producer or service provider NF 25, during registration 21, provides an Network Function Service profile 27 that includes one or multiple Network Function Services, and one or multiple instances of each Network Function Service) 
transfer a request to an alternative enabler registered (Para 0006 - the service consumer selects a respective service instance for executing a requested service.  The selection may be based on several criteria, such as balancing the load among available service instances, traffic demands, and others. In case the selected service instance is not available, for example due to a failure, the service consumer needs to select other instance(s) of that service).
Zhang and Rodrigo are analogous art because they are from a similar field of endeavor in the network service function selecting techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Rodrigo. The motivation for doing so is to utilize registered information to determine the appropriate service function in order to minimize network resources and signaling latency.
Willehadson teaches:
calculating a hash value of a user identifier (ID) included in the request; and determining an allocation destination of the request by using the hash value of the user ID, storing a transfer destination enabler to which the request is transferred, for each user ID, and reading the transfer destination enabler corresponding to the user ID included in the request; and determining an enabler to which the request is transferred based on the transfer destination enabler (Para 0040 - hashing function may be used on a user ID, provided that the same server ID is always derived from the same user ID. For example, if four secondary servers 204:0-204:3 are available, i.e. n=4, and one particular client gives hash(user ID)=14, the server ID=2.  Thus, server 204:2 is selected accordingly.  For another client, hash(user ID)=16, leading to server ID=0, and so forth; and Para 0049 - the user ID can normally be extracted from the received service request) 
Zhang and Willehadson are analogous art because they are from a similar field of endeavor in the providing network service techniques. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Willehadson. The motivation for doing so is to avoid shut-down periods for network services.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Rodrigo and Willehadson, and further in view of Kan Publication No. US 2012/0159102 A1 (Kan hereinafter).

Regarding claim 5, the service providing system of claim 4,
Zhang does not explicitly disclose
wherein the operations of the load distribution device further comprise reassigning a hash table by using a Consistent Hash method when a new transfer control apparatus is added, and wherein the operations of the transfer control apparatus further comprise distributing a part of user information of the transfer control apparatus to the new transfer control apparatus, according to the reassigned hash table.
Willehadson teaches:
wherein the operations of the transfer control apparatus further comprise distributing a part of user information of the transfer control apparatus to the new transfer control apparatus, according to the reassigned hash table (Para 0046 - When the correct server is found and selected for the storing task, data associated with the concerned client or session is moved from that server to a new server corresponding to the new hashing algorithm) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Willehadson. The motivation for doing so is to avoid shut-down periods for network services.
Kan teaches:
wherein the operations of the load distribution device further comprise reassigning a hash table by using a Consistent Hash method when a new transfer control apparatus is added (Para 0004-0005 - system to which the consistent hash method is applied, there is provided a distributed hash table, so even if a storage apparatus is added or deleted, there is no need to rearrange the distribution of whole data again in order to maintain a distributed and recorded state of the data) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Kan. The motivation for doing so is to enables elastic scaling of cluster of servers.

Regarding claim 6, the service providing system of claim 4,
Zhang does not explicitly disclose
wherein the operations of the load distribution device further comprise reassigning a hash table by using a Consistent Hash method when the transfer control apparatus is removed, and wherein the operations of the transfer control apparatus further comprise storing, as user information of the transfer control apparatus, at least a part of user information of the removed transfer control apparatus, into the one or more storage devices of the transfer control apparatus, according to the reassigned hash table.
Kan teaches:
wherein the operations of the load distribution device further comprise reassigning a hash table by using a Consistent Hash method when the transfer control apparatus is removed, and wherein the operations of the transfer control apparatus further comprise storing, as user information of the transfer control apparatus, at least a part of user information of the removed transfer control apparatus, into the one or more storage devices of the transfer control apparatus, according to the reassigned hash table (Para 0004- system to which the consistent hash method is applied, there is provided a distributed hash table; and Para 0022 and Fig. 1 - when a fault occurs in the node B and the node B is then removed from the ring in this case, the data having the key=K is recorded only in the nodes C and D. Fig. 1 states an assigned hash space, hash table, wherein data having the key=K is stored in nodes B, C and D. So, when the node B has been removed from the ring, an updated hash space, an updated hash table, is reassigned, wherein data having the key=K should be only stored in nodes C and D as stated at Para. 0022) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang to include the teachings of Kan. The motivation for doing so is to enables elastic scaling of cluster of servers.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445